          Case 4:18-cv-00500-JM Document 373 Filed 04/09/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION


ZEST LABS, INC. and ECOARK
HOLDINGS, INC.                                                             PLAINTIFFS

V.                                       4: 18CV00500 JM


WALMART INC.                                                               DEFENDANT


                                   CERTIFICATE OF RECEIPT

        The Plaintiffs' exhibits received into evidence during the jury trial of this matter

 returned this 9th day of April, 2020.




                                                   A-~
                                                  Received by
                                                  Attorney for Plaintiff
